Citation Nr: 9916029	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a gastrointestinal 
disorder, to include a hiatal hernia.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an increased evaluation for dermatitis of 
the inguinal regions, currently evaluated as 30 percent 
disabling. 

8.  Entitlement to an increased (compensable) evaluation for 
a scar on the left forehead.

REPRESENTATION

Appellant represented by:	Michael J. Hansen, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In November 1995, service connection was granted for an 
ingrown right great toenail with residual devitalized nail, 
and a noncompensable evaluation assigned.  A notice of 
disagreement was filed in May 1996, and the RO issued a 
statement of the case in February 1997.  The law requires 
that an appellant file a substantive appeal within 60 days of 
the issuance of a statement of the case.  38 U.S.C.A. § 7105 
(West 1991).  When the veteran failed to do so the November 
1995 rating decision became final.  Therefore, in the absence 
of the timely filing of a substantive appeal the Board cannot 
and will not exercise jurisdiction.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for PTSD, 
hemorrhoids, and hypertension are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.

2.  The veteran was exposed to acoustic trauma while in 
service.

3.  A VA examiner has diagnosed the appellant with left ear 
hearing loss consistent with exposure to acoustic trauma 
during service.

4.  The evidence supports the appellant's claim of 
entitlement to service connection for an anxiety disorder.

5.  The manifestations of the veteran's dermatitis of the 
inguinal regions fail to show ulceration or extensive 
exfoliation or crusting, and systematic or nervous 
manifestations, or exceptionally repugnant scarring.

6.  The scar of the left forehead is moderately disfiguring.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for PTSD, 
hemorrhoids, and hypertension are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Resolving reasonable doubt in the veteran's favor, an 
anxiety disorder and left ear hearing loss were incurred 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998).

3.  An evaluation greater than 30 percent for dermatitis of 
the inguinal regions is not warranted. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (1998).

4.  The schedular criteria for a 10 percent evaluation for a 
scar on the left forehead have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in Vietnam with the United States Air 
Force as a vehicle operator.

A March 1969 service entrance examination report was negative 
for psychiatric abnormality, hypertension, and hemorrhoids.  
The examination diagnosed defective hearing, however, 
audiometric findings revealed that the veteran's hearing was 
normal for VA purposes.  38 C.F.R. § 3.385.  

In July 1970, the veteran was referred to an ear, nose, and 
throat specialist following complaints of a sudden bilateral 
hearing loss after firing on the rifle range.  A pertinent 
diagnosis was not entered.

In March 1971, the veteran was treated for hemorrhoids with 
suppositories.  In April 1971, he was diagnosed with a heat 
rash with secondary neurodermatitis.  

The January 1973 separation examination report was negative 
for psychiatric abnormality, hypertension, and hemorrhoids.  
The veteran's hearing in his left ear was normal for VA 
purposes.

The record shows that several private physicians treated the 
veteran beginning shortly after his discharge from service.  
Records from the Kearney Clinic show that the veteran 
received frequent treatment for skin and anxiety related 
problems from 1973 through 1995.  For example, a November 
1973 treatment note disclosed that the veteran was quite 
apprehensive and nervous, and he was afraid of death.  During 
this course.  The examiner prescribed Atarax  for use daily.  

With respect to hypertension and hemorrhoids, the Kearney 
Clinic records from 1973 to 1977 show that the veteran's 
blood pressure readings were essentially within normal 
limits, save one finding of 144/96 in November 1973.  
Hypertension was not diagnosed, and there was no finding with 
respect to hemorrhoids.  

A February 1977 VA general examination report is negative for 
a diagnosis of either hemorrhoids or hypertension.

VA afforded the veteran a psychiatric examination in February 
1977.  According to the report, the examiner diagnosed the 
veteran with dermatitis, exacerbated by increased levels of 
anxiety.  The examiner elaborated that the veteran appeared 
slightly anxious and, at times, he perspired more heavily 
than others due to his anxiety.  The examiner felt that the 
dermatitis was aggravated because the increased moisture on 
the veteran's skin from perspiration.  At the time of the 
examination, the situation seemed to be controlled quite 
adequately with small doses of anti-anxiety agents and minor 
changes in his daily routine.  The examiner did not view it 
as a disabling psychiatric condition.  Moreover, the examiner 
felt that medical management could be effective in 
controlling the dermatitis.

In March 1979, a VA examiner diagnosed the veteran with 
anxiety reaction.

Records from the Kearney Clinic continued to show treatment 
for his skin condition.  In May 1981 and April 1985 the 
veteran was diagnosed with acute neurodermatitis and placed 
on Atarax.  The clinic continued to treat the veteran for his 
skin problems through February 1995.  The veteran was treated 
for hemorrhoids in 1982.  The clinic records are negative for 
diagnosis of hypertension.

A July 1995 VA examination report with respect to hemorrhoids 
was negative.  The diagnosis was a healed anal infection.  
The examiner noted that there was no history of hemorrhoids.  
The examiner noted that the veteran had no problems 
symptomatically and objectively within the last five years.

In July 1995, the veteran underwent a fee basis psychiatric 
examination for VA.  The examiner noted the veteran's Vietnam 
service, but he also noted that the appellant did not engage 
in warfare.  Following the examination the examiner opined 
that the veteran's dermatitis and general anxiety were 
service connected.  The veteran's condition did not meet the 
criteria for a diagnosis of PTSD.  

In July 1995, the veteran was afforded a VA dermatologic 
examination.  The examiner observed a horn-shaped, depressed 
scar covered by scar tissue measuring about 12 inches on the 
right with the base resting just at the junction of the site 
where the scrotum joined the perineum.  It was soft, 
depressed, painless and the scar was thin, translucent, 
measuring one inch in length with a shape of a horn pattern 
with two finger like projections superior to the upper border 
of the scar directed laterally and slightly upward.  Thus, 
the position of the scar was three-pronged.  The smallest 
horn was at the superior portion and the middle horn was 
about at the middle which was about two inches longer than 
the first part.  The final extension of the scar was about 
eight inches from the junction of the second projection or 
second horn.  The whole  length of the scar tissue from the 
tip of the longest projection to the base of the perineal 
scrotal area was about twelve inches long and about two and a 
half to three inches wide at the base.  There was no injury 
to the nerve, vessel, or muscle.  This scar was just limited 
to the skin and subcutaneous tissue.  There was no keloid or 
excess scar formation.  There was no adherence.  There was no 
involvement of the deeper muscle or fascia.  It was depressed 
by about one-third to a half inch from the surface.  There 
was no evidence of preservation.  It was not tender and not 
painful on objective demonstration or pressure.  The patient 
seemed to have impaired sensation in the area of the scar.  
No cosmetic effect was visualized, and the examiner did not 
foresee any cosmetic problem.  On the lower left extremity 
extending from the inner portion of the inguinal area of the 
junction of the scrotum and anterior thigh, the base of the 
scar measured about two to three inches, directed laterally 
and superiorly curving upward measuring about twelve inches 
in total length.  The base is two and a half to three inches 
in diameter.  There were two finger-like projections at the 
superior portion of the upper border of the scar extending 
from the middle of the base.  It suddenly mimicked the shape 
and size of the other scar on the right having the appearance 
of an original skin lesion producing the type of scar.  The 
scar itself was translucent, extending only to the skin, 
superficial fascia, and the subcutaneous tissue without 
underlying muscle or deep fascia involvement.  There was no 
evidence of excessive keloid formation or tenderness.  There 
was some degree of impaired sensory perception as a result of 
nerve damage of the skin which was already absent and 
replaced by a thin layer of the scar tissue.  There was no 
significant gross anatomical or neurological impairment other 
than those stated.  The diagnosis was a superficial scar, 12 
inches by three inches with three prong finger-like 
projections on either side of the proximal anterior medial 
thigh suggestive of a casing ulcer secondary to a prior 
fungus infection.

At an October 1995 VA audiology examination the veteran was 
found to have a 46 decibel left ear hearing loss, with a 
speech recognition score of 90 percent.  The hearing loss was 
opined to be consistent with a history of noise exposure.  A 
September 1996 VA audiology examination did not offer an 
opinion as to the cause of the hearing loss.  An April 1997 
VA audiology examination concluded that the audiometric 
configuration was consistent with a history of noise 
exposure.

According to an April 1997 VA fee basis dermatologic 
examination report, the veteran had a groin rash.  The 
veteran said that he had been using a Hydrocortisone mixture 
and that he had a chronic nervous condition scratching in 
that area.  The examiner observed a lot of scar tissue and 
"stria."  The examiner commented that it was not surprising 
with his chronic disease that he had this type of chronic 
problem and given the circumstances with Vietnam and status 
post Vietnam.  The examiner did not think that the problem 
was going to go away, although it could be treated. 

According to a June 1998 VA examination report the veteran 
complained of itchiness over his scar.  Physical examination 
revealed that a scar on both thighs.  On the right side the 
scar was about 12 inches starting from the junction where the 
scrotum joins the "verinium" and it was a soft, depressed, 
painless scar and it was shaped like a horn with a finger-
like projection and there were four scars on the right thigh.  
The scars was slightly pink in color, limited to the skin and 
subcutaneous tissue, and there was no adherence or fascia or 
nerve involvement.  On the left thigh, there were three scars 
in the left upper region of the thigh.  There was no 
ulceration, systemic or nervous manifestation.  The diagnosis 
was a facial scar and scars in both thighs.

Service connection for PTSD, hypertension, and hemorrhoids

The veteran is seeking service connection for PTSD, 
hypertension, and hemorrhoids.  The legal question to be 
answered initially, however, is whether he has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him with any further development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Physical examination at the time of his entrance into service 
was negative for these disorders.  The veteran's service 
medical records show no indication of any treatment for, or 
diagnosis of hypertension during his period of service.  The 
veteran was treated once in March 1971 for hemorrhoids and 
given suppositories. The report of his discharge examination 
was negative for hypertension and hemorrhoids. 

While the Kearney Clinic records show that he was treated for 
hemorrhoids in the early 1980's, there was no opinion 
provided linking the disorder to service.  While the most 
recent VA examination noted some scarring, the diagnosis was 
negative for active hemorrhoids or an opinion linking any 
past hemorrhoid condition to service.  As a well grounded 
claim requires competent evidence of a current disorder as 
well as competent evidence linking the disorder to service 
the Board must conclude that this claim is not well grounded.

Likewise, there is no evidence of record which shows a 
diagnosis of either PTSD or hypertension.  While the veteran 
and his representative contend that the appellant had 
elevated blood pressure readings in service, neither cites to 
a specific diagnosis of hypertension or PTSD in service or 
after, or to competent evidence suggesting a relationship 
between either disorder and service.  The representative also 
contends that hypertension is secondary to his nervous 
condition.  Without a diagnosis of hypertension, however, the 
claim is not well grounded as a matter of law.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The only evidence the veteran has offered in support of his 
claim that he has PTSD or hypertension are his own 
unsubstantiated contentions.  Moreover, while the veteran 
claims that he developed hemorrhoids during service and that 
his current hemorrhoidal problems, are due to this reported 
inservice disorder, he has offered no competent evidence to 
establish such a relationship.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show that the veteran had PTSD or 
hypertension during service, and as the appellant has 
submitted no medical or scientific evidence to show that 
either PTSD, hemorrhoids, or hypertension are related to his 
period of service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefits 
sought on appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Service connection for an nervous disorder and for left ear 
hearing loss

Initially, the Board notes that the veteran's claims for 
entitlement to service connection for a nervous disorder and 
hearing loss in the left ear are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims that are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for a psychosis on a presumptive basis if it becomes 
manifest to a compensable degree within one year of 
separation from active service.  38 U.S.C.A. § 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303 (d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).  

Based on a thorough review of evidence, the Board finds that 
service connection for an anxiety disorder is warranted for 
the following reasons.  The veteran was diagnosed in service 
with neurodermatitis.  Although the January 1973 separation 
report was negative for psychiatric abnormality, the evidence 
shows that the veteran's service-connected skin condition had 
been intertwined with the diagnosed nervous disorder since as 
far back as November 1973.  It is also important to note that 
since November 1973 the veteran was prescribed Atarax, which 
is an anxiety medication.  The Kearney Clinic records 
convincingly show that the veteran regularly received 
treatment for nervous problems related to his disorder.  More 
importantly, both February 1977 and the July 1995 VA 
psychiatric examiners linked the skin condition with an 
anxiety disorder.  In addition, the July 1995 VA examiner 
linked the current nervous disorder to service.  The Board 
has no reason to question the credibility of the July 1995 
fee-basis diagnosis as it appears to have been based on a 
complete review of the veteran's medical history.  Without 
any convincing evidence to the contrary, this evidence 
demonstrates to the Board that the veteran's current anxiety 
disorder had its onset in service.  Hence, the Board 
concludes that service connection for an anxiety disorder is 
warranted.

With respect to left ear hearing loss, applicable regulations 
provide that impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less. 38 C.F.R. § 3.385.

After a thorough review of the evidence, the Board is of the 
opinion that service connection should be granted for left 
ear hearing loss.  In this regard, the veteran entered 
service with normal hearing in his left ear pursuant to VA 
regulations.  Subsequently, he was exposed to acoustic trauma 
at a firing range while in service.  The service medical 
records indicate that the hearing loss was attributed to 
possible nerve damage.  While the Board acknowledges that the 
audiological test results at service separation show normal 
left ear hearing, an October 1995 VA audio examination report 
states that the left ear hearing loss is consistent with a 
prior history of inservice noise exposure.  Moreover, the 
military history cited by the audiologist is consistent with 
the service medical records.  Hence, given that the service 
medical records show that the veteran was exposed to acoustic 
trauma in service, that he currently was diagnosed with 
hearing loss in the left ear consistent with noise exposure, 
and given that there is no competent evidence to the 
contrary; the Board is of the opinion that service connection 
should be granted for the veteran's hearing loss in the left 
ear. 

Increased ratings for dermatitis of the inguinal regions and 
a facial scar

A veteran's assertion of an increase in severity of a service 
connection disorder generally constitutes a well-grounded 
claim requiring that the VA fulfill the statutorily required 
duty to assist found in 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Hence, the Board 
finds the veteran's claims well grounded.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), the Board 
has reviewed all the evidence of record pertaining to the 
history of the veteran's service-connected skin disorder and 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco, 7 Vet. App. at 58.  Although the recorded history 
of a particular disability should be reviewed in order to 
make an accurate assessment under the applicable criteria, 
the regulations do not give past medical reports precedence 
over current findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO rated the veteran's condition by analogy with eczema 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
warrants a 50 percent evaluation.  Eczema with exudation or 
constant itching, extensive lesions, or marked disfigurement 
warrants a 30 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The evidence, to include color photographs, does not show 
ulceration or extensive exfoliation or crusting.  While some 
nervous manifestations have been clinically associated with 
this disorder, the condition does not involve an exposed 
area, and it is not exceptionally repugnant.  The veteran had 
no active lesions, and during the most recent examination 
there was no other evidence of active disease or nervous 
manifestations present.  There was evidence of scars where 
the veteran had had prior flare-ups, however, tender residual 
scars or associated functional impairment were not evident on 
clinical examination. 

Hence, given the foregoing evidence, the Board finds that the 
current 30 percent evaluation more than adequately 
compensates the recurrent nature of the veteran's skin 
disorder, as well as his subjective complaints.  Accordingly, 
an increase in the present 30 percent evaluation is not in 
order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806.

Regarding the facial scar, the Board is of the opinion that a 
10 percent rating is warranted for the following reasons.  
The various dermatological examination reports that are of 
record consistently describe the scar as located below the 
hairline on the left side of the forehead.  Thus it is 
visible to others.  Furthermore, it was described as 
irregular and two inches in length.  Based on these 
descriptions, the Board finds that the facial scar is 
moderately disfiguring.  Hence the Board finds that a 10 
percent rating is warranted for a moderately disfiguring scar 
on the head, face, or neck, pursuant to Diagnostic Code 7800.  
The Board finds that a rating in excess of 10 percent is not 
warranted since there is no competent evidence of a severely 
disfiguring scar, exhibited by a marked and unsightly 
deformity of the eyelids, lips, or auricles.  Moreover, the 
facial scar is not poorly nourished, ulcerated or limited in 
function.  38 C.F.R. § 4.118, Codes 7803, 7805.  

The veteran's representative, in various statements submitted 
during the course of this appeal, has propounded a series of 
procedural objections, most essentially concerning the duty 
to assist found in 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.159.  The law, however, is clear.  Absent a well grounded 
claim there is no duty to assist.  For as the United States 
Court of Appeals for the Federal Circuit held in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), only a person who has 
submitted a well grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a).  Id. at 1468-69.

Hence, all of the representative's arguments concerning a 
request for new VA examinations due to alleged deficiencies 
such as the lack of an etiology opinion, the lack of the 
examiner having the veteran's claims file, the lack of 
compliance with the 38 C.F.R., Part 4, Schedule of Rating 
Disabilities, requests for independent advisory or medical 
expert opinions, the inadequacy of any VA examinations, or 
affording the benefit of reasonable doubt, which have been 
proffered in regard to the veteran's service connection 
claim, are totally baseless and without merit in the absence 
of a well grounded claim.

Finally, the Board finds that none of the medical issues 
presented in these claims involve medical evidence indicating 
that the issue is either complex or controversial.  No 
medical evidence has been submitted in support of any 
contention that the VA examinations were inadequate.  As 
noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Id. at 140.  As 
the veteran was provided a VA examination prior to a finding 
by the RO that his service connection claims were not well 
grounded (the RO found it not well grounded after the 
examination), and as the Board, as noted above, also finds 
the veteran's claim not well grounded, there is no duty on 
the part of VA to provide another examination.  See Brewer v. 
West, 11 Vet. App. 228, 235 (1998).


ORDER

Service connection for PTSD, hemorrhoids, and hypertension is 
denied.

Service connection for an anxiety disorder and left ear 
hearing loss is granted

An increased evaluation for dermatitis of the inguinal 
regions is denied.

A 10 percent evaluation for a scar of the left forehead is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran and his representative contend that a 
gastrointestinal disorder, to include a hiatal hernia, 
developed as either as a direct result of military service 
or, alternatively, secondary to his nervous condition.  

Since the Board granted service connection for an anxiety 
disorder, further development is now required for the RO to 
consider 38 C.F.R. § 3.310 (1998) and the United States Court 
of Appeals for Veterans Claims (Court) decision in Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (service connection 
may not only be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, but also when it is shown that the claimed 
disorder has been aggravated by the service-connected 
disability).

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since 1995 for any 
gastrointestinal disorder, to include a 
hiatal hernia.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should schedule the veteran 
for a comprehensive gastrointestinal 
examination in order to determine the 
nature and etiology of any 
gastrointestinal disorder, to include a 
hiatal hernia.  All necessary tests and 
studies should be accomplished, and the 
clinical findings must be reported in 
detail.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner for review both 
prior to, and during the examination.  
Following the examination the examiner 
must offer an opinion as to whether it is 
at least as likely as not that the 
veteran's anxiety disorder caused or 
aggravates any current gastrointestinal 
disorder, to include a hiatal hernia.  If 
the examiner concludes that there is no 
relationship it should be noted.  The 
examination report should be typed.

The appellant must be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the remaining issue 
on appeal, to include consideration of 
the Court's holding in Allen.

Following completion of the requested development, the agency 
of original jurisdiction should again consider the veteran's 
claim and determine whether or not it may be granted.  If 
action remains adverse to the appellant, he should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.

No action on the part of the veteran is required until he 
receives further notice. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remaining issue on appeal.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

  According to the Physician's Desk Reference, Atarax is prescribed for symptomatic relief of anxiety and 
tension associated with psychoneurosis and as an adjunct in organic disease states in which anxiety is 
manifested.  Physician's Desk Reference, 2164 (52nd ed. 1998).  Atarax is also considered useful in the 
management of pruritus due to allergic conditions such as chronic urticaria and atopic and contact 
dermatoses.  Id.

